DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vestal (US 20060266941 A1).
Regarding claim 1, Vestal teaches a sample support body for ionizing a sample (sample plate 10, fig. 1a, for MALDI), comprising:
A substrate having an irregular porous structure (collimated hole structure 12; pattern may be irregular, [0038]) formed to communicate a first surface and a second surface opposite to each other; and
A conductive layer (thin layer of conductive material, paragraph 36) provided at least on the first surface.
Regarding claim 3, Vestal teaches that the substrate may be formed of porous glass (glass, [0036], porous due to collimated hole structure). 
Regarding claim 5, Vestal teaches a support body (sample plate 10) for ionizing a sample, comprising:
A substrate (collimated hole structure 12) having conductivity (may be metal, [0036]) and an irregular porous structure (pattern of holes may be irregular, [0038]) formed to communicate a first surface and a second surface opposite to each other.
Regarding claims 6 and 7, Vestal teaches that the substrate may be a porous metal ([0036]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Vestal in view of Gueven (Gueven et al, Hydraulic Properties of Porous Sintered Glass Bead Systems, Granular Matter, 19(2), 1-21, 2017).
Regarding claim 2, Vestal teaches all the limitations of claim 1 as described above. Vestal does not teach that the substrate is formed of sintered glass beads.
Gueven teaches a porous substrate made of sintered glass beads (Abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Okuno to have the substrate made of sintered glass particles as taught by Gueven, as a matter of selecting a type of porous glass substrate 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Vestal in view of Becker (US 20050072917 A1).
Regarding claim 4, Vestal teaches all the limitations of claim 1 as described above.  Vestal does not teach that the substrate is formed of a fiber porous body.
Becker teaches a substrate for mass spectrometry having a fiber porous body (glass fiber filter, [0027]).
It would have been obvious to one of ordinary skill at the time of the invention to form the collimated hole structure of Vestal out of a fibrous porous body as taught by Becker, as a matter of selecting a known type of substrate material used in the mass spectrometry art with predictable results.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DAVID E SMITH/Examiner, Art Unit 2881